Name: Commission Regulation (EEC) No 59/81 of 1 January 1981 laying down transitional measures for Greece in respect of minimum stocks of sugar
 Type: Regulation
 Subject Matter: management;  European construction;  beverages and sugar;  Europe;  production
 Date Published: nan

 1 . 1 . 81No L 4/48 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 59/81 of 1 January 1981 laying down transitional measures for Greece in respect of minimum stocks of sugar shall not be less than a certain percentage of his actual production within the limit of the basic quota of his undertaking during the period of 12 months immediately preceding the month in question ; Whereas pursuant to Article 8 of Regulation (EEC) No 1488 /76 the minimum stocks of Community produced sugar were established by quota sugar produced only after the entry into force of that Regu ­ lation ; whereas , likewise , minimum stocks of sugar produced in Greece should be established by quota sugar produced only on or after 1 January 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular Article 73 ( 1 ) thereof, Whereas Article 73 ( 1 ) of the Act provides for the adoption of the necessary transitional measures , parti ­ cularly if for certain products the implementation in Greece on the scheduled date of the arrangements resulting from the common organisation of the markets meets with appreciable difficulties ; Whereas Article 18 of Council Regulation (EEC) No 3330/ 74 of 19 December 1974 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 ( 2 ), provides for a system of minimum stocks in the sugar sector ; whereas the general rules for that system are laid down by Council Regulation (EEC) No 1488 /76 of 22 June 1976 laying down provisions for the intro ­ duction of a system of minimum stocks in the sugar sector O , as amended by Regulation (EEC) No 2153 / 80 (4 ); whereas pursuant to Article 1 (a) of that Regulation each sugar manufacturer shall hold in stock during each month a quantity of sugar which HAS ADOPTED THIS REGULATION : Article 1 The provisions of Article 1 (a) of Regulation (EEC) No 1488 /76 shall apply to the Greek sugar manu ­ facturer only in respect of sugar produced on or after 1 January 1981 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 359 , 31 . 12 . 1974 , p . 1 . O OJ No L 170 , 27 . 6 . 1978 , p . 1 . O OJ No L 167 , 26 . 6 . 1976 , p . 11 . O OJ No L 211 , 14 . 8 . 1980 , p . 1 .